 
 
I 
111th CONGRESS 1st Session 
H. R. 2157 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2009 
Mr. Weiner introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To provide increased funding for and improvement of the Debbie Smith DNA backlog grant program, to provide for DNA technology enhancement grants, to reauthorize certain DNA-related grant programs under the Justice For All Act of 2004, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the DNA Expansion and Improvement Act of 2009. 
2.DNA technology enhancement grants 
(a)In GeneralThe Attorney General shall establish a grant program under which the Attorney General may make grants to States and units of local government to purchase forensic DNA technology or to improve such technology. 
(b)Authorization of AppropriationsThere is authorized to be appropriated $50,000,000 for each of the fiscal years 2009 through 2013 to carry out subsection (a). 
3.Increased funding for and improvement of Debbie Smith DNA backlog grant program 
(a)Increased funding and ImprovementSection 2 of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135) is amended— 
(1)in subsection (b)— 
(A)in paragraph (6), by striking at the end and; 
(B)in paragraph (7), by striking the period and inserting ; and; and 
(C)by adding at the end the following new paragraph: 
 
(8)provide assurances that the State or unit of local government has implemented, or will implement not later than 2 years after the date of such application, a process under which the State or unit, respectively, provides for the collection for purposes of inclusion in the Combined DNA Index System of the Federal Bureau of Investigation of DNA samples from all felons who are imprisoned in a prison of such State or unit, respectively (including all felons imprisoned in such prison or unit, respectively, as of the date of the enactment of the DNA Expansion and Improvement Act of 2009).; and 
(2)by amending subsection (j) to read as follows: 
 
(j)Authorization of AppropriationsThere is authorized to be appropriated to the Attorney General for grants under subsection (a)— 
(1)$151,000,000 for fiscal year 2009; and 
(2)$200,000,000 for each of the fiscal years 2010 through 2014.. 
(b)Effective DateThe amendments made by paragraph (1) of subsection (a) shall apply to grants made on or after January 1, 2010. 
4.Reauthorizations of certain DNA-related grant programs 
(a)DNA Research and DevelopmentSection 305(c) of such Act (42 U.S.C. 14136b(c)) is amended by striking 2009 and inserting 2014. 
(b)Kirk Bloodsworth Post-Conviction DNA Testing Grant ProgramSection 412(b) of such Act (42 U.S.C. 14136e(b)) is amended by striking 2009 and inserting 2014. 
(c)DNA Identification of Missing PersonsSection 308(c) of such Act (42 U.S.C. 14136d(c)) is amended by striking 2009 and inserting 2014. 
5.Grant program to analyze property crime 
(a)In generalThe Attorney General shall establish a grant program to provide grants to States and local governments to analyze property crimes, including burglary, larceny, theft (including motor vehicle theft), and arson. 
(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for each of the fiscal years 2010 through 2014.  
 
